                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 184:
 This document relates to:
                                                  STRIKING OVERSIZED OPPOSITION
 Trosclair v. Monsanto Co., 19-cv-6396
                                                  Re: Dkt. No. 7255



       Monsanto’s oversized 24-page opposition to Trosclair’s motion to remand is stricken

from the record. See Dkt. No. 7255. Monsanto is ordered to file an opposition that complies with

the 15-page limit in this Court’s Civil Standing Order ¶ 33 by October 31, 2019, at 8:00 a.m.

Trosclair’s reply is now due November 7, 2019.

       IT IS SO ORDERED.

Dated: October 30, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
